Citation Nr: 0027717	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for neck and back 
problems with degenerative changes.

3.  Entitlement to service connection for congestive heart 
failure, angina, and coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1962.

Service connection was denied for headaches by a March 1978 
rating decision.  The veteran was informed of this decision, 
and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Service connection was denied for headaches by a March 
1978 rating decision.  The veteran was informed of this 
decision, and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for headaches bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Medical records are on file which relate the veteran's 
headaches, as well as his back and neck problems with 
degenerative changes, to an in-service fall off of a ladder 
which resulted in a fractured coccyx.

4.  No competent medical evidence is on file which relates 
the veteran's heart disorder to his period of active duty, to 
include a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying service connection 
for headaches is final.  38 U.S.C.A. § 4005(c) (1976) 
(38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 (1977) 
(38 C.F.R. § 20.1103 (2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for headaches, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The claims of entitlement to service connection for 
headaches, as well as back and neck problems with 
degenerative changes, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
congestive heart failure, angina, and coronary artery bypass 
graft, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's spine, heart, as well as 
his head, face, neck and scalp were all clinically evaluated 
as normal on his November 1959 enlistment examination.  Chest 
X-ray was negative for any disease or defect.  At the time of 
this examination, the veteran reported that he had never 
experienced frequent or severe headache, pain or pressure in 
chest, palpitation or pounding heart, arthritis or 
rheumatism, nor bone, joint, or other deformity.  In July 
1961, the veteran was noted to have a fairly severe anxiety 
state, with gastrointestinal somatic complaints, headaches, 
etc.  Subsequent records from August 1961 show that he 
sustained a fracture of the coccyx after falling off a ladder 
and landing on his buttocks.  A March 1962 Board of Medical 
Survey determined that the veteran was unfit for duty due to 
an anxiety reaction, and recommended that he be discharged 
from duty.  No discharge examination is on file.

In February 1967, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed, 
among other things, entitlement to service connection for a 
back injury.  He reported that this occurred in August 1961.

The evidence in support of the veteran's claim included a 
private medical statement dated in February 1967, a Dr. 
Engles reported that the veteran sustained an injury to his 
lower back several years earlier while on active duty.  Dr. 
Engles further stated that the veteran continued to have pain 
and soreness in his low back region, disabling in nature, and 
which required treatment.

The veteran underwent a VA medical examination in March 1967.  
At this examination, the veteran reported that he had 
experienced pain in the lower spine.  He also alleged that he 
had experienced real bad headaches since his back injury.  On 
examination, the veteran's cardiovascular system, as well as 
his head, face, and neck were clinically evaluated as normal.  
A neuropsychiatric consultation revealed nothing to support a 
neurological or psychiatric diagnosis.  Chest X-rays were 
essentially normal.  X-rays of the lumbosacral spine revealed 
a shallow Schmorl's node on the inferior surface of L5.  
Otherwise, the bodies, intervertebral spaces, sacroiliac and 
hip joints were normal.  However, it was stated that two 
small calcifications overlying the left lower pelvis could be 
phleboliths, though distal ureteral stones could not be 
excluded entirely.  No chronic headache disorder, heart 
disorder, nor degenerative changes of the back and/or neck 
were diagnosed following examination of the veteran.

Service connection was subsequently granted for a healed 
fracture at the tip of the sacrum by a May 1967 rating 
decision.  This decision also denied service connection for 
anxiety with passive aggressive personality, finding that it 
was a constitutional and developmental abnormality.

The record reflects that the veteran was hospitalized at a VA 
medical facility from December 1977 to January 1978 due to 
headaches, etiology undetermined, probably Horton's type.  
The veteran reported that the headaches began two years 
earlier, and were associated with a fall and injury incurred 
while he was in the military.  

Additional VA medical records were subsequently added to the 
file that were dated in February 1977.  These include various 
X-ray reports, which noted that the veteran complained of 
headaches and back pain.  Chest X-ray was normal, although it 
was noted that the veteran had a few punctate calcifications 
from old granulo-matous disease.  X-rays of the thoracic 
spine were also normal.  However, X-rays of the lumbar spine 
showed minimal hypertrophic lipping of the vertebral bodies.  
Vertebral heights and disc spaces were well preserved, and 
the posterior elements were intact.  Overall impression was 
of normal degenerative changes.  

Service connection was denied for headaches by a March 1978 
rating decision.  It was stated that review of the service 
medical records did not reflect any complaints of, treatment 
for, or diagnosis of headaches or migraine-type condition.  
Further, it was stated that the veteran's current headache 
disorder was first diagnosed on the recent report of 
hospitalization, and was not shown to be related to the 
service-connected fracture, tip of sacrum, healed.  It was 
also stated that there was no manifestation of headaches 
until the report of hospitalization.  

The veteran was informed of the March 1978 rating decision by 
correspondence dated later that same month.  No subsequent 
communication from the veteran appears to have been received 
until August 1997.  At that time, the veteran submitted a 
statement in which he described the circumstances of his in-
service fracture of the coccyx.  He also asserted, among 
other things, that he began to experience headaches at that 
time.  Further, he maintained that he has experienced bad 
cluster migraine headaches ever since his discharge from 
service.  Additionally, he reported that he went to a private 
chiropractor in 1984 by the name of Dr. E. Hollander who 
found a spot on his spine, upper level, below the neck, that 
was jammed and had the nerves pinched.  Dr. Hollander 
reportedly popped the bones to relieve the pinched nerves and 
pressure on the spine.  The veteran reported that this had 
reduced his headaches to a minimum.  He also reported that he 
started having heart problems in the early 1980's, and had to 
have open heart surgery in 1985.  Also, a Dr. "Leschnower" 
reportedly found that part of the veteran's heart problems 
were due to the stress and pain from his headaches and back 
pain.

Private medical records were subsequently added to the file 
that included records from Memorial Hospital and Medical 
Center, which show that the veteran was hospitalized in July 
1997 due to chest pain.  The physician who admitted the 
veteran stated that the veteran was well known to him, and 
had congestive heart failure secondary to ischemic heart 
disease, as well as some chronic obstructive pulmonary 
disease.  It was also noted that the veteran had a coronary 
artery bypass approximately one year earlier, and had been 
doing extremely well until May when he developed atrial 
fibrillation after a fall and injury.  His family history was 
noted to be noncontributory.  Diagnostic impression on 
admission was unstable angina pectoris.  

Private medical records were also obtained from Wyoming State 
Hospital, which show that the veteran was voluntarily 
hospitalized from July to August 1979 because of alcoholism.  
Among other things, the veteran reported a five year history 
of severe right frontal headaches suggestive of "cluster 
headaches."  Chest X-rays taken during this hospitalization 
revealed calcific hilar nodules, as well as normal heart and 
lungs.  These records also note that the veteran was 
evaluated by a neurological consultant because of his history 
of headaches for five years.  It was noted that an 
electroencephalogram and a skull X-ray series were ordered, 
which were both within normal limits.  The veteran was 
prescribed Cafergot tablets for his headaches, as it was 
believed he had "Horton's cephalalgia or cluster 
headaches."  Discharge diagnoses were alcohol addiction, 
moderate; antisocial personality, mild, with explosiveness; 
cluster headaches; status post self-inflicted laceration to 
left wrist, with nerve and tendon injury.

Various private medical statements were received by the RO in 
October 1997.  These statements included one from E. 
Erfanian, D.C., who reported that he had treated the veteran 
from July 1991 to September 1997 on an as needed basis for, 
among other things, low back pain, headaches, neck pain, and 
upper back pain.  A statement from the West Odessa 
Chiropractic Clinic noted that the veteran's records had been 
destroyed as they were 7 years old without treatment (1988).  
However, it was noted that the veteran had been treated for 
headaches and lower back pain.  Finally, a Dr. Nunnally 
reported that the veteran had been his patient for several 
years, and had severe cluster headaches, back pain, and, 
after years of stress and pain, arthritis in the back.  Dr. 
Nunnally also noted that the veteran claimed that the 
headaches and back pains were caused from a fall in the 
military.

In a March 1998 rating decision, the RO, among other things, 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for headaches, and 
denied service connection for back and neck problems, as well 
as his heart problems, as not well grounded.  The veteran 
appealed this decision to the Board.

Additional private medical records were added to the file 
from Hollander Chiropractic, dated in August 1998.  It was 
noted that the veteran was a previous patient and was being 
reactivated.  Further, it was noted that the veteran gave a 
history of neck and back pain, and that he developed chronic 
pain following a back injury that occurred 36 years earlier 
while in the military.  This statement shows diagnoses of 
cervical subluxation at C5, C6, and C7; thoracic subluxation 
at T4-T5; lumbar subluxation, at L3-L5 and L4-L5; and 
lumbalgia.  Moreover, it was stated that, from his history of 
trauma, these problems appear to have occurred in the 
military 36 years earlier and, over a period of time, it was 
felt that this led to weaknesses in the spine, possibly even 
leading to the formation of scoliosis between the shoulder 
blades.

Also added to the file were reports of private 
hospitalization from August to September 1986, and October 
1991, from the Medical Center Hospital.  The 1986 report 
shows that the veteran underwent cardiac surgery with 
coronary bypass times three.  Discharge diagnoses were acute 
nontransmural myocardial infarction; chronic obstructive 
pulmonary disease; chronic ethanal abuse; and low back 
syndrome.  It is noted that these records were accompanied by 
a November 1998 statement from Dr. Leshnower, who 
acknowledged that he performed the heart surgery on the 
veteran in 1986.  The 1991 report shows that the veteran was 
admitted with crushing retrosternal chest pain consistent 
with myocardial infarction.  Procedures performed during this 
hospitalization were coronary angiogram; ventriculogram; and 
saphenous vein bypass graft study.  Diagnoses were 
subendocardial myocardial infarction; triple-vessel coronary 
artery disease with bypass grafts; ischemic cardiomyopathy; 
Bell's palsy left face; and hypercholesterolemia and 
hypertriglyceridemia.  Nothing in these records related the 
veteran's heart problems to his period of active duty, to 
include a service-connected disability.  

In October 1998, the veteran underwent several VA medical 
examinations relating to his claim.  

At a VA spine examination, the veteran reported that he 
fractured his tailbone after a fall during service, and that 
he complained of back pain, neck pain, and headache.  It was 
noted that X-rays of the cervical spine were negative, while 
X-rays of the lumbar spine showed hypertrophic degenerative 
disease.  Following examination of the veteran, the examiner 
diagnosed history of fracture of tailbone while in service, 
complaining of backache.

At a VA neurologic examination, it was noted that the veteran 
sustained a fracture to the sacrum during service, and now 
complained, in part, of migraine headache.  It was noted that 
he had no family history of migraine headache, and that he 
did not know precipitating or aggravating factor.  Following 
examination of the veteran, the examiner diagnosed history of 
migraine headache.  

The veteran also underwent a VA hypertension examination and 
a VA heart examination in October 1998.  On both examination 
reports, it was noted that the veteran had a history of 
angina since 1970.  Further, on both examinations, the 
veteran was diagnosed with history of atherosclerotic heart 
disease, bypass surgery, and angioplasty; no history of 
hypertension.

A new statement from E. Erfanian was submitted to the RO, 
dated in May 1999.  E. Erfanian noted that the veteran 
reported that he fell on his tailbone while on active duty, 
and opined that this fall had caused him to have severe 
intermittent headache, intermittent pain on the upper and 
lower back, and also multiple subluxations of his spine.

Also added to the file was a May 1999 private medical 
statement from a Dr. Gumato, who noted that the veteran was 
being treated for a serious heart condition that sometimes 
required hospitalization, emergency room, and clinic visits.  
Nothing in Dr. Gumato's statement related the veteran's heart 
problems to his period of active duty or to a service-
connected disability.

In June 1999, the veteran underwent new VA medical 
examinations of the spine, heart, and neurological disorders.  
All of these examinations were conducted by the same 
examiner.  Additionally, it is noted that the examination 
request from the RO noted that the veteran claimed he had 
headaches and heart problems secondary to stress and pain 
from service-connected fracture of sacrum.  It was also noted 
that he claimed neck and back problems secondary to fall when 
he incurred fracture of sacrum, and that private reports 
showed a relationship.  The examiner was requested to review 
the records and offer an opinion as to whether these 
disabilities were related to service, to include the service-
connected disability.

On the VA spine examination, it was noted that lumbar X-ray 
revealed mild spondylosis with somewhat narrowed disc space 
at L5-S1.  It was also noted that there was a pattern of 
fusifam aneurysm dilation of the lower abdominal aorta.  
Further, pelvic X-ray showed no bony abnormality.  No opinion 
was proffered as to whether the veteran's back and neck 
problems were related to his period of active duty, to 
include a service-connected disability.

Following the VA examination for neurologic disorders, the 
examiner diagnosed migraine headache.  No opinion was 
proffered regarding whether the headaches were related to the 
veteran's period of active duty, to include a service-
connected disability.

Following the VA heart examination, the examiner diagnosed 
coronary artery disease with several times coronary artery 
bypass graft with angioplasty.  Further, the examiner opined 
that the veteran must have had a lot of stress because of his 
back pain and headache, but that it was unlikely that all 
these stresses caused him to have coronary artery disease.

A supplemental opinion was obtained from the VA examiner in 
October 1999, which included a diagnosis of mild spondylosis 
of the lumbar spine.  The examiner opined that the lumbar 
pain was unlikely to be related to sacrum fracture.  
Additionally, the examiner reiterated his opinion that the 
veteran must have had a lot of stress because of his back 
pain and headache, but that it was unlikely that all these 
stresses caused him to have coronary artery disease.

In a November 1999 Supplemental Statement of the Case, the RO 
continued to find that new and material evidence had not been 
submitted to reopen the headaches claim, and denied service 
connection for back and neck problems with degenerative 
changes and heart problems.  The RO found that the 
preponderance of the evidence was against the back and heart 
claims because of the opinions proffered by the June 1999 VA 
examiner.  With respect to the veteran's headaches, the RO 
found that the examiner's opinion regarding the lumbar pain 
would logically extend to the claimed headache pain as it was 
contended this disability was due to the same injury as the 
back and neck problems.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist has been fulfilled.

I.  Headaches

Analysis.  As noted above, the veteran's claim of service 
connection for headaches was previously denied because the 
evidence did not show that it was related to his period of 
active duty.  In the instant case, the additional evidence 
submitted to reopen the claim includes private medical 
records which relate the veteran's headaches to his in-
service fall off of a ladder.  Since this evidence goes to 
the reason for the last prior denial, the Board finds that it 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

In the instant case, the Board finds that the claim of 
service connection for headaches is well grounded.  Here, the 
evidence clearly shows that the veteran sustained a fall off 
of a ladder during service which resulted in a fractured 
coccyx.  The medical evidence shows that the veteran has been 
diagnosed with a chronic headache disorder.  Further, as 
stated above, private medical records are on file which 
relate the veteran's headaches the in-service fall.  Thus, 
the claim is well grounded.  Caluza at 506.  

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

When the veteran was examined in March 1967 he alleged that 
he had had headaches since his in-service back injury.  When 
he was hospitalized about 10 years later for complaints of 
headaches, he reported that the headaches were associated 
with a fall during his military service, but indicated that 
the headaches began two years earlier, i.e., more than 10 
years after his release from service.  The veteran's headache 
disorder has been diagnosed as Horton's cephalalgia, cluster 
headaches, and migraine headache.  While the veteran may have 
established continuity of symptomatology for the headaches, 
medical expertise is required to identify the nature of his 
current headache disorder and to relate his current headache 
disorder to the continuity of symptomatology or to the 
headaches he experienced during service.  Consequently, the 
Board finds that additional development is necessary with 
regard to this issue.


II.  Back and Neck Problems

Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for back and neck 
problems with degenerative changes is well grounded.

As stated above, the evidence clearly shows that the veteran 
sustained a fall off of a ladder during service which 
resulted in a fractured coccyx.  The medical evidence shows 
current back and neck problems with degenerative changes.  
Further, the medical records, including the August 1998 
statement from Hollander Chiropractic and the May 1999 
statement from E. Erfanian, relate these problems to the 
veteran's in-service fall.  The Board finds that this 
satisfies the medical nexus requirement.  See Pond v. West, 
12 Vet. App. 341 (1999) (Chiropractor is a medical 
professional competent to provide medical nexus evidence).  
Accordingly, the Board finds that the claim is well grounded.  
Caluza at 506.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The Board notes that the medical evidence does not show the 
development of degenerative changes to the veteran's back 
and/or neck until many years after service.  While there are 
opinions on file which relate the current disability to the 
veteran's fall off the ladder during service, the record does 
not reflect that the medical professionals who issued these 
opinions actually reviewed the veteran's service medical 
records.  Further, there is competent medical evidence 
refuting the opinions relating the veteran's back problems to 
active service.  Specifically, the October 1999 supplemental 
opinion of the VA examiner.  However, as with the medical 
professionals who related the disability to service, it is 
not clear that the VA examiner reviewed the service medical 
records nor the other records in the veteran's claims file.  
Consequently, the Board finds that clarification is necessary 
for a full and fair resolution of the veteran's claim.  
Accordingly, the case will be remanded for additional 
development.


III.  Heart Problems

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
congestive heart failure, angina, and coronary artery bypass 
graft, is not well grounded.  

Initially, the Board finds that the test for well 
groundedness outlined in Savage, supra, does not apply in the 
instant case.  The veteran was not diagnosed with nor treated 
for chronic heart problems during his period of active duty.  
Further, the veteran has not alleged continuity of 
symptomatology regarding his heart problems.  In fact, the 
record reflects that the veteran first experienced angina in 
1970, which is several years after his discharge from active 
duty.

The medical evidence clearly shows that the veteran has 
current heart problems.  However, the Board finds that no 
competent medical evidence is on file which relates the 
veteran's heart problems to his period of active duty or to a 
service-connected disability.

The Board notes that the veteran has submitted several 
statements in which he contended that his heart problems are 
related to service.  However, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot well ground the claim.  
Grottveit at 93; Caluza at 504.

The Board further notes that the veteran alleged that Dr. 
Leshnower found that part of his heart problems were due to 
the stress and pain from his headaches and back pain.  
However, the Board notes that no such opinion was offered by 
Dr. Leshnower in his November 1998 statement.  Further, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

For the reasons stated above, the Board has determined that 
the veteran's heart claim is not well grounded and must be 
denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  The only evidence noted by 
the veteran which might well ground his heart claim was the 
fact that Dr. Leshnower reportedly related it to his service.  
As stated above, records are on file from Dr. Leshnower and 
contain no such opinion.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for headaches, the 
claim is reopened

The claim of entitlement to service connection for headaches 
is well grounded.

The claims of entitlement to service connection for back and 
neck problems with degenerative changes is well grounded.

Entitlement to service connection for congestive heart 
failure, angina, and coronary artery bypass graft, is denied.


REMAND

For the reasons stated above, the veteran's claims of service 
connection headaches and for back and neck problems with 
degenerative changes is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his headaches 
and back and neck problems.  After 
securing the necessary release, the RO 
should obtain those records not already 
on file.  

2.  After securing any additional records 
to the extent possible, the RO should 
arrange for the veteran to be scheduled 
for neurologic and orthopedic 
examinations.  The claims folder must be 
made available to the examiners prior to 
the examinations.  The neurologic 
examiner should provide a definitive 
diagnosis for the veteran's headaches, 
based on the whole history and current 
examination; the examiner should indicate 
whether the current diagnosis corrects an 
old one, or represents a mere change in 
nomenclature, or is a new phase of a 
condition formerly diagnosed differently.  
The neurologic examiner must provide an 
opinion as to whether any current 
headache disorder is related to the 
veteran's military service or to his 
service-connected fracture of the sacrum.  
The orthopedic examiner should state that 
he has reviewed the evidence in the 
claims file, and offer an opinion as to 
whether it is as likely as not that the 
veteran's back and neck problems with 
degenerative changes are related to his 
period of active duty or to his service-
connected fracture of the sacrum.  A full 
rationale should be provided for any 
opinion offered.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

